OFFICE OF THE ATTORNEY     GENERAL      OF TEXAS
                       AUSTIN




-Ur. 1. ?redeckl
 County Auditoz
 Ollrorton, Psxar




                                                  Jatr6W
                                           the Tin 18arlt.r




           Under the temu   at   Seatlon    6X0, 15 II.S. C. A.,
 the real Plwp~rty of bdfuwe ?Lant QoYpontliYn10
 rubject to State aad aaunt-f~3 alarem turtiar.    X.W.,
the  builaia$gin quoatlen wuuld be tuabla by the oatoltr
 and State, an a part of the land on vhich it ir dt-
 uated. II Its erection har enhawed the tslue of the
b. 1. rredaeki - rage 2




           .